Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0725
                     Lower Tribunal No. F08-42680A
                          ________________


                            Rolando Dellano,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Rolando Dellano, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.